Title: Patrick Gibson to Thomas Jefferson, 24 August 1814
From: Gibson, Patrick
To: Jefferson, Thomas


          
            Sir  Richmond 24th August 1814
            Since writing to you on the 4th Inst I have received your several letters of the 7th 15th 16th & 20th—finding it impracticable either through the medium of our banks or of individuals to remit to the North, and not deeming it prudent to risk bank notes—I wrote to Mr Dufief and Mr Barnes to draw upon me at sight for the sums you mention’d—
            I sent yesterday a bale of Cotton by Mr Johnson, who also took up some
			 castings—not a bundle of nail rod can be procured in the City, nor has Mr Randolph any more of his earthenware ready—With great respect
            Your obt ServtPatrick Gibson
          
          
            Mr R has promised to send some of his earthenware up tomorrow
          
        